No. 13269

          I N THE SUPREME COURT O THE STATE OF M N A A
                                 F              OTN

                                             1976



STATE O MONTANA,
       F

                                  P l a i n t i f f and R.espondent ,

          -VS   -
J O H N EUGENE HENDRICKS,

                                 Defendant and A p p e l l a n t .



Appeal from:            D i s t r i c t Court o f t h e F o u r t h J u d i c i a l D i s t r i c t ,
                        Honorable E. Gardner Brownlee, Judge p r e s i d i n g .

Counsel of Record :

     For Appellant:

                S t i m a t z and Engel, B u t t e , Montana
                Joseph C. Engel, 1 1 a r g u e d , B u t t e , Montana
                                        1

     F o r Respondent :

                Hon. R o b e r t Td. Woodahl, A t t o r n e y G e n e r a l , Helena,
                 Montana
                John North a r g u e d , A s s i s t a n t A t t o r n e y G e n e r a l , Helena,
                 Montana
                Edward L. Deschamps, 1 1 County A t t o r n e y , M i s s o u l a ,
                                              1
                 Montana
                Edward McLean, Deputy County A t t o r n e y , a r g u e d , M i s s o u l a ,
                 Montana



                                                        Submitted:          September 1, 1976

                                                            Decided :     EjCT i.
                                                                                3     ;_,   .,


Filed :     I       .    -,
Mr.J u s t i c e Frank I . H a s w e l l d e l i v e r e d t h e Opinion of t h e
Court   .
             Defendant a p p e a l s from h i s c o n v i c t i o n o f t h e f t , a g g r a v a t e d

a s s a u l t , and two c o u n t s of s a l e of d a n g e r o u s d r u g s i n t h e d i s t r i c t

c o u r t , Missoula County.

             On J u n e 5 , 1975, O f f i c e r B i l l O l s e n , o f t h e Region One

Anti-Drug Team, Missoula s h e r i f f ' s o f f i c e , and K e i t h Sorenson o f

t h e Glasgow p o l i c e d e p a r t m e n t , m e t d e f e n d a n t i n M i s s o u l a .

             According t o O l s e n ' s t e s t i m o n y , Hendricks s a i d h e would

s e l l him 1 , 0 0 0 h i t s of speed.            Olsen d i d n ' t have enough money,

s o t h e n Hendricks s a i d he c o u l d g e t some c o c a i n e .               The o f f i c e r s

d i d n o t have enough money f o r t h i s e i t h e r , s o Hendricks s a i d h e

would g e t them some c r y s t a l methamphetamine.                        O f f i c e r Olsen and

d e f e n d a n t went t o a Missoula b a r where Hendricks e n t e r e d and re-

turned.       Hendricks t h e n g a v e Olsen a p a p e r p a c k e t c o n t a i n i n g

powder i n exchange f o r t h i r t y d o l l a r s , r e p r e s e n t i n g i t t o be

c r y s t a l methamphetamine.             I t w a s from t h i s t r a n s a c t i o n t h a t o n e

c o u n t of s a l e of d a n g e r o u s d r u g s r e s u l t e d .    The powder l a t e r

proved t o be c a f f e i n e , a n u n c o n t r o l l e d s u b s t a n c e .

             The second c o u n t of c r i m i n a l s a l e o f dangerous d r u g s

a r o s e from a n i n c i d e n t o c c u r r i n g i n t h e e a r l y morning h o u r s of

J u n e 8 , 1975.

             A c o u p l e o f d a y s a f t e r buying t h e p a c k e t o f powder, O f f i c e r

Olsen and Hendricks e n c o u n t e r e d e a c h o t h e r on t h e s t r e e t i n

Missoula.         Hendricks asked t h e undercover o f f i c e r i f he had h i s

money t h i s t i m e .      The o f f i c e r answered t h a t he d i d , b u t when h e

r e f u s e d t o show i t Hendricks poked him w i t h a k n i f e , l a t e r re-

s u l t i n g i n t h e aggravated a s s a u l t charge.                Olsen t h e n p u l l e d h i s

gun.     Olsen t e s t i f i e d t h a t H e n d r i c k s , upon s e e i n g t h e gun, r a n

from Olsen s h o u t i n g " D o n ' t s h o o t !      * * *     L e t ' s make a d e a l ,    * * *
I ' v e g o t t h e dope.      * * *"
            A f t e r Hendricks produced two p a p e r p a c k e t s from t h e t r u n k
of h i s c a r and handed them t o O l s e n , Olsen a t t e m p t e d t o p l a c e

Hendricks under a r r e s t .             A s c u f f l e and f o o t c h a s e e n s u e d .         After

Hendricks had been apprehended, Olsen r e t u r n e d t o t h e H e n d r i c k s '

car.     A young woman p a s s e n g e r i n t h e c a r was gone and t h e p a p e r

p a c k e t s and k n i f e c o u l d n o t be found.

             The t h e f t c h a r g e r e s u l t e d a f t e r H e n d r i c k s ' b r o t h e r - i n -

l a w r e p o r t e d t o p o l i c e he had found i t e m s i n t h e t r u n k of h i s

c a r t h a t proved t o be s t o l e n .

             Defendant p r e s e n t s two i s s u e s f o r r e v i e w :

             (1) Did t h e e v i d e n c e i n t r o d u c e d a t t r i a l s u p p o r t t h e

c o n v i c t i o n s o f two c o u n t s , s a l e s of d a n g e r o u s d r u g s , u n d e r s e c -

t i o n 5 4 - 1 3 2 ( a ) , R.C.M.     1947?

             (2)     Is i t m a n i f e s t e r r o r e n t i t l i n g d e f e n d a n t t o a new

t r i a l on a l l i s s u e s , when a b r o t h e r - i n - l a w       o f t h e t r i a l judge

becomes a member o f t h e j u r y ?

             With r e s p e c t t o t h e f i r s t i s s u e d e f e n d a n t a r g u e s t h e

p r o s e c u t i o n f a i l e d t o p r o v e Hendricks i n t e n d e d t o s e l l d a n g e r o u s

d r u g s when t h e o n e p a c k e t c o n t a i n e d c a f f e i n e and t h e c o n t e n t s of

t h e o t h e r two p a c k e t s were n o t r e c o v e r e d .

             S e c t i o n 5 4 - 1 3 2 ( a ) , R.C.M.     1947, p r o v i d e s :

             "A p e r s o n commits t h e o f f e n s e o f a c r i m i n a l s a l e
             o f dangerous d r u g s i f he s e l l s , b a r t e r s , exchanges,
             gives s e l l , b a r t e r , exchange
             o r g i v e away, m a n u f a c t u r e s , r e p a r e s , cultivates,
             compounds o r p r o c e s s e s any d a n g e r o u s d r u g a s d e f i n e d
             in this act."       ( ~ m p h a s i s dded.)
                                                    a

The two c o u n t s of t h e i n f o r m a t i o n by which d e f e n d a n t was c h a r g e d

i n t h e p r e s e n t c a s e a l l e g e d defendant " o f f e r e d t o s e l l " danger-

o u s d r u g s on J u n e 5 and a g a i n on J u n e 8 , 1975.

             The j u r y was i n s t r u c t e d a s f o l l o w s on t h i s p o i n t :

             "You a r e i n s t r u c t e d t h a t i f you f i n d i n your
             d e l i b e r a t i o n s t h a t t h e defendant o f f e r e d f o r s a l e
             what h e b e l i e v e d t o be a d a n g e r o u s d r u g , you must
             f i n d him g u i l t y i r r e g a r d l e s s of whether o r n o t
             t h e s u b s t a n c e was i n f a c t a d a n g e r o u s d r u g . "

             T h i s i n s t r u c t i o n s t a t e s e s s e n t i a l l y what d e f e n d a n t a r g u e s
t h e law t o be.         I t s meaning i s e s s e n t i a l l y t h e same a s d e f e n -

d a n t ' s o f f e r e d i n s t r u c t i o n , b u t it i s more c l e a r l y worded.

             D e f e n d a n t ' s argument i s on a f a c t u a l b a s i s .          Counsel

a r g u e s t h a t d e f e n d a n t knew t h e powder was n o t a n i l l e g a l d r u g i n

s p i t e o f what he may have r e p r e s e n t e d t h e c o n t e n t s o f t h e p a p e r

p a c k e t s t o be when he s o l d them t o t h e undercover o f f i c e r .                      Coun-

s e l a r g u e s d e f e n d a n t ' s o n l y i n t e n t was t o o b t a i n money.

             Such a f a c t u a l d e t e r m i n a t i o n was f o r t h e j u r y and w i l l

n o t be s e t a s i d e by t h i s C o u r t i f t h e r e i s s u b s t a n t i a l e v i d e n c e

t o support t h e v e r d i c t .

             W e f i n d t h e r e i s s u b s t a n t i a l evidence t o j u s t i f y t h e

j u r y ' s v e r d i c t t h a t d e f e n d a n t t h o u g h t he was s e l l i n g d a n g e r o u s

d r u g s on J u n e 5 and J u n e 8 , 1975.

             On J u n e 5 , d e f e n d a n t o b t a i n e d t h e s u b s t a n c e from h i s

s o u r c e o n l y seconds b e f o r e he d e l i v e r e d it t o O f f i c e r Olsen.

H e t h e r e f o r e d i d n o t have t h e o p p o r t u n i t y t o t e s t i t .        The sub-

s t a n c e i n f a c t looked l i k e c r y s t a l methamphetamine.                   Within a

b l o c k o f t h e p o i n t t h a t d e f e n d a n t and O f f i c e r Olsen g o t i n t h e

c a r a f t e r obtaining t h e substance, defendant i n s i s t e d t h a t Offi-

c e r Olsen t r y some of i t .              Had d e f e n d a n t known t h a t t h e s u b s t a n c e

was n o t c r y s t a l methamphetamine, it i s r e a s o n a b l e t o b e l i e v e , he

would n o t have made such a r e q u e s t .

             The e n c o u n t e r on J u n e 8 o c c u r r e d by a c c i d e n t .        Defendant

was headed s o u t h on Ryman S t r e e t and O f f i c e r Olsen was d r i v i n g

north.       Defendant made a U-turn and d r o v e up behind t h e o f f i c e r .

Had d e f e n d a n t t h o u g h t t h a t he had s o l d O f f i c e r Olsen c a f f e i n e

and s u g a r on J u n e 5 , d e f e n d a n t would p r o b a b l y have a t t e m p t e d t o

a v o i d him by c o n t i n u i n g s o u t h on Ryman S t r e e t .

             Defendant d i s p l a y e d t h e c a u t i o n which i s c h a r a c t e r i s t i c

of one who d e a l s i n d r u g s .          H e wanted t o s e e O f f i c e r O l s e n ' s

money b e f o r e a l l o w i n g t h e o f f i c e r t o see where he k e p t t h e d r u g s .
One could certainly infer from this conduct that defendant was
afraid that Olsen would seize the drugs and leave without pay-
ing.   Defendant knifed the officer when he demanded to see the
drugs first.     If defendant thought that he had only worthless
powder in the trunk, he would not have needed to be so cautious.
        Concerning the second issue, defendant's contention is
that he was deprived of a fair trial by an impartial jury be-
cause the trial judge's brother-in-law served on the jury.
        Defendant alleges the prosecuting attorney, Ed McLean,
asked the entire jury panel on voir dire whether any of them
were related to any of the court officials and none responded.
McLean however, on oral argument, denied he asked the question.
The juror in question stated under oath he would have made his
relationship known if he had been asked, as he did in the form
questionnaire sent to prospective jurors.
        Defendant's unsupported allegation to the contrary will
not support his claim of erroneous answers on voir dire examin-
ation of this juror.     State v.                 Mont   .   ,   545 P.2d
1070, 33 St.Rep. 95, 100, (1976). (Habeas corpus granted on other
grounds, 33 St.Rep. 681.)     There is no record of the voir dire
examination before us.
        It is the practice in Missoula County to send a form
questionnaire to prospective jurors as to their qualification for
jury service.    On this questionnaire, the juror in question indi-
cated that the Hon. E. Gardner Brownlee, the trial judge in this
case, was his brother-in-law.       Defendant did not make timely ob-
jection on voir dire nor exercise his option to a preemptory
challenge of this juror.
        Defendant has not shown authority for disqualification
of this juror.    Section 95-1909(d) (2), R.C.M. 1947, sets forth
the grounds for challenge for cause.      Relation to the trial judge
i s n o t o n e o f t h e g r o u n d s a s was s t a t e d i n S t a t e v
                                                                          -.
                                                                           '
                                                                                      -;CIm-un
                                                                                             at



             " * * * u n l e s s t h e j u r o r f a l l s w i t h i n one o f
             t h e c a t e g o r i e s o f s e c t i o n 95-1909, h e w i l l n o t
             be removed f o r c a u s e w i t h o u t a showing o f p a r -
             t i a l i t y . * * *"

T h e r e i s no showing o f p a r t i a l i t y h e r e .

             Defendant a l s o c o n t e n d s t h a t t h e t r i a l judge spoke w i t h

h i s brother-in-law           on t h e j u r y d u r i n g t h e c o u r s e o f t h e t r i a l

resulting i n prejudice.                 The most t h a t c a n be made o f t h i s a l l e -

g a t i o n i s t h a t t h e j u r o r may have commented t o t h e judge t h a t j u r y

s e r v i c e w a s a demanding and t i r i n g e x p e r i e n c e .

             I f d e f e n d a n t s e r i o u s l y c o n t e n d s t h e r e was a d i s c u s s i o n o f

t h e m e r i t s o f t h e c a s e , w e f i n d no i n d i c a t i o n it o c c u r r e d . R a t h e r ,

t h e r e c o r d i n d i c a t e s t h e j u r o r and t h e judge c o n d u c t e d t h e m s e l v e s

w i t h honor and p r o p r i e t y w i t h a h i g h e s t r e g a r d f o r f a i r n e s s t o

t h e accused.

            Defendant h a s shown n e i t h e r e r r o r n o r p r e j u d i c e , t h e r e -

fore we affirm the convictions.




                                                                     Justice